Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 4/26/2022, has been entered. 
Claims 7-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7 and 16 are indefinite because of the limitation “a third area between the first area and the third area”.  Specifically, it cannot be understood how an area is between itself.  In order to advance prosecution of this application the Examiner will interpret this limitation as reciting between the first area and the second area. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11, 14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. No. 2017/0367173 A1), hereafter referred to as Park.

As to claim 7, Park discloses a display component (fig 4-5; [0028]-[0029]), comprising: 
a first liner (fig 4, liner 370) that includes a first area (area of liner 370 on 310) and a second area (area of liner 370 on 320) separate from the first area by a predetermined distance (separation 330), and a third area (area of liner 370 on 330) between the first area and the second area, wherein the first area and the second area are directly connected to each other through the third area (liner 370 has the third area directly connecting the first and second areas);
a first adhesive layer (layer 360 on area of 370 under of 310) disposed on the first area of the first liner (370);
a second adhesive layer (layer 360 on area of 370 under 320) disposed on the second area of the first liner (370); and 
a second liner (liner 350) disposed on the first adhesive layer (layer 360 under area of 310) and the second adhesive layer (layer 360 under area of 320). 

As to claim 8, Park discloses the display component of claim 7 (paragraphs above),
wherein the first liner (370) is removable from the first adhesive layer and the second adhesive layer (fig 5a-d shows the liner 370 is removed from adhesive 360). 

As to claim 9, Park discloses the display component of claim 7 (paragraphs above),
wherein the second liner (350) is removable from the first adhesive layer and the second adhesive layer (fig 5a-d shows the liner 350 is removed from adhesive 340). 

As to claim 10, Park discloses the display component of claim 7 (paragraphs above),
wherein the first adhesive layer and the second adhesive layer include an identical material ([0104]). 

As to claim 11, Park discloses a display component (fig 4-5; [0028]-[0029]), comprising:
a first liner (370) that includes a first area (area of 370 on 310) and a second area (area of 370 on 320) separate from the first area by a predetermined distance (separation 330);
a first adhesive layer (340 on 310) disposed on the first area of the first liner (370);
a second adhesive layer (340 on 320) disposed on the second area of the first liner (370);
wherein each of the first adhesive layer (340 on 310) and the second adhesive layer (340 on 320) includes a first surface (bottom surface) and a second surface (top surface) opposite to the first surface;
wherein the first liner (370) is attached to the first surface (bottom surface) of each of the first adhesive layer (340 on 310) and the second adhesive layer (340 on 320)
a second liner (350) directly disposed on the second surface (top surface) of the first adhesive layer (340); and 
a protection film (320) disposed on the second adhesive layer (340 on 320). 

As to claim 14, Park discloses the display component of claim 11 (paragraphs above),
wherein the first liner (370) is removable from the first adhesive layer and the second adhesive layer (fig 5a-b shows liner 370 is removed). 

As to claim 15, Park discloses the display component of claim 11 (paragraphs above),
wherein the second liner (350) is removable from the first adhesive layer (fig 5b-c shows that liner 350 is removed). 

As to claim 16, Park discloses a method of manufacturing a display device (figs 4-5; [0028]-[0029]), the manufacturing method comprising:
providing a display panel (110; [0034]) that includes a first non-bendable area (area corresponding to 310), a second non-bendable area (area corresponding to 320), and a bendable area (area corresponding to 330);
disposing a first adhesive layer (adhesive layer 360 in region corresponding to 310) on a second surface (bottom surface) of the display panel (110) at a position that corresponds to the first non-bendable area (area corresponding to 310), 
disposing a second adhesive layer (adhesive layer 360 in region corresponding to 320) on the second surface (bottom surface) of the display panel (110) at a position that corresponds to the second non-bendable area (corresponding to 320), 
wherein disposing the first adhesive layer and disposing the second adhesive layer comprises:
providing a display component (fig 4-5; [0028]-[0029]) that comprises a first liner (fig 4, liner 370) that includes a first area (area of liner 370 on 310) and a second area (area of liner 370 on 320) separate from the first area by a predetermined distance (separation 330), and a third area (area of liner 370 on 330) between the first area and the second area, wherein the first area and the second area are directly connected to each other through the third area (liner 370 has the third area directly connecting the first and second areas); the first adhesive layer (layer 360 on area of 370 under of 310) disposed on the first area of the first liner (370); the second adhesive layer (layer 360 on area of 370 under 320) disposed on the second area of the first liner (370); and a second liner (liner 350) disposed on the first adhesive layer (layer 360 under area of 310) and the second adhesive layer (layer 360 under area of 320);
 disposing a first protection film base (310) on the first adhesive layer (layer 360 corresponding to area of 310), and  
disposing a second protection film base (320) that differs from the first protection film base (310 differs in shape from 320) on the second adhesive layer (layer 360 corresponding to area of 320),
wherein the first non-bendable area (area corresponding to 310) and the second non-bendable area (corresponding to 320) are separated from each other with the bendable area (corresponding to 330) in between. 

As to claim 19, Park discloses the manufacturing method of claim 16 (paragraphs above).
removing the first liner (fig 5a-b, liner 370 is removed) of the display component;
attaching the first adhesive layer and the second adhesive layer to the second surface of the display panel (fig 5a-b, [0098]); and 
removing the second liner (liner 350) of the display component ([0098]).

As to claim 20, Park discloses the manufacturing method of claim 19 (paragraphs above).
wherein the first adhesive layer and the second adhesive layer include an identical material (360; [0093]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al. (US Pub. No. 2017/0352834 A1), hereafter referred to as Kim. 

As to claim 18, Park discloses the manufacturing method of claim 16 (paragraphs above),
wherein the second protection film base (300) comprises plastic ([0058]). 
Park does not explicitly disclose wherein the plastic is polyimide. 
Nonetheless, Kim discloses wherein a plastic protection film base is made of polyimide ([0059]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the plastic protection film of Park from polyimide as taught by Kim since polyimide provides a good barrier for contamination for the display while also preventing cracking in the protection film layer. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ahn (US Pub. No. 2017/0075464 A1).

As to claim 17, Park discloses the manufacturing method of claim 16 (paragraphs above). 
Park does not disclose wherein the first protection film base comprises glass.
Nonetheless, Ahn discloses wherein a first protection film includes glass (fig 3A, first protection film 108; [0056]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first protection film of Park with glass as taught by Ahn since a thin glass layer will provide support for a display module with a large area.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kishimoto et al. (US Pub. No. 2018/0047938A1), hereafter referred to as Kishimoto.

As to claim 12, Park discloses the display component of claim 11 (paragraphs above).
Park does not disclose a carrier film disposed on the second liner and the second adhesive layer. 
Nonetheless, Kishimoto discloses a carrier film (fig 6, film 511; [0146]) disposed on a liner (512) and adhesive layer (304).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the carrier film of Kishimoto on the liner structure of Park since this will provide improved support for the liner layer during the manufacture of the display. 

As to claim 13, Park in view of Kishimoto disclose the display component of claim 12 (paragraphs above).
Kishimoto further discloses wherein the carrier film is removable from the second liner and the second adhesive layer (fig 8; [0154]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
US 2020/0388197; US 2019/0146261; US 2017/0323779; US 2019/0014669; and US 20160172427 are pertinent prior art references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/10/2022